The opinion of the court was delivered by
Waticixs, J.
The plaintiffs allege that they are the owners of one hundred and nineteen and .0625 shares of the preferred capital stock of the New Consumers’ Ice Company, Limited, of one hundred dollars each, and they seek to recover of the defendants, Samuel J. Hart and Mrs. Helen H. Hart, as the heirs of Judah Hart, the sum of $4,167 and 18-100, as oiie-half of a dividend of ten per cent, per annum, for a period of ten years on the par value of said stock payable semiannually on the first of May and first of November of each year.
This suit is based on an obligation of Judah Hart and R. T. *396McDonald contained in an act of sale, which is fully described in the opinion of this court in the case of Airs. Harriet A. Hornor vs. R. T. McDonald et als., No. 13,119, this day decided.
For the reasons assigned by the District Judge, the demand of the plaintiffs were rejected, and judgment rendered in favor of defendants. The issues raised in this case are identical with those in the case of Mrs. Harriet A. Hornor vs. R. T. McDonald et als., No. 13,119, this day decided; and for the reasons therein assigned, we are of opinion that judgment should have been rendered in favor of the plaintiffs for one-half of each of the semi-annual dividends which matured and became due on the first of May and November, 1898, and the first of May, 1899 — this suit having been filed on the 31st of May, 1898 — and that a judgment of non-suit should have been entered with respect to the remaining- dividends claimed for the year 1898 and subsequent years.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled and reversed; and it is further ordered and decreed that the plaintiffs, John D. Minor et als., do have and recover from the defendants, Samuel J. Ilart and Mrs. Helen II. Hart, one-half of the amount of the semi-annual dividends claimed for the year 1897, and the first instalment of the year 1898, of two hundred and fifty-seven dollars and fifty cents ($257.50) each, with five per cent, per annum interest from judicial demand; and that the demands in respect to other dividends enumerated are dismissed as of non-suit. And that the costs of appeal be taxed against the defendants and appellees.
Rehearing refused.